Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance

EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andy Yu (Applicant’s representitive of record) on 05/07/2021.  Possible amendment was discussed in order to put the Application in a condition for allowance. Claims 2, 5, 11 and 13 has been cancelled.

The new set of claim should be appeared as bellows:

1. (Currently amended) A driving substrate, comprising: 
	a substrate; 
	at least one active device, disposed on the substrate and comprising an oxide semiconductor layer, a source [[and]], a drain, a gate, and a gate insulation layer, disposed between the gate and the oxide semiconductor layer, wherein the source and the drain are disposed on a same side of the oxide semiconductor layer, and a portion of the oxide semiconductor layer is exposed between the source and the drain; 
	a resistor, disposed on the substrate and coupled to the at least active device, wherein the source or the drain extends to the resistor, and the source or the drain is electrically connected in series with the resistor; 
	a first passivation layer, covering a source region and a drain region of the at least one active device, wherein a portion of the first passivation layer directly contacts to the oxide semiconductor layer such that the oxide semiconductor layer has a first conductivity; and
	a second passivation layer, covering the first passivation layer and the resistor, wherein a portion of the second passivation layer directly contacts to the resistor such that the resistor has a second conductivity, and the first conductivity is different form the second conductivity,
wherein an orthogonal projection of the first passivation layer on the substrate is not overlapping with an orthogonal projection of the resistor on the substrate.

2. (Cancelled)

3. (Currently amended) The driving substrate as recited in claim [[2]] 1, wherein the oxide semiconductor layer is located between the gate and the substrate, and the source and the drain are located between the gate insulation layer and the substrate. 
4. (Cancelled)
5. (Cancelled)
   
6. (original) The driving substrate as recited in claim 1, wherein a material of the first passivation layer is different from a material of the second passivation layer.  
7. (original) The driving substrate as recited in claim 1, wherein a material of the first passivation layer is a silicon oxide, and a material of the second passivation layer is a silicon nitride.  
8. (original) The driving substrate as recited in claim 1, wherein a material of the oxide semiconductor layer is selected from an indium gallium zinc oxide, an indium zinc oxide, an indium oxide, a zinc oxide, an indium titanium oxide or a zinc titanium oxide.  
9. (original) The driving substrate as recited in claim 1, wherein the resistor and the oxide semiconductor layer belong to a same layer.

10. (Currently amended) A display apparatus, comprising:
a driving substrate, comprising:
	a substrate; 
	at least one active device, disposed on the substrate and comprising an oxide semiconductor layer, a source [[and]], a drain, a gate, and a gate insulation layer disposed between the gate and the oxide semiconductor layer, wherein the source and the drain are disposed on a same side of the oxide semiconductor layer, and a portion of the oxide semiconductor layer is exposed between the srouce and the drain; 
	a resistor, disposed on the substrate and coupled to the at least one active device, wherein the source or the drain extends to the resistor, and the source or the drain is electrically connected in series with resistor;
	a first passivation layer, covering a source region and a drain region of the at least one active device, wherein a portion of the first passivation layer directly contacts to the oxide semiconductor layer such that the oxide semiconductor layer has a first conductivity, wherein an orthogonal projection of the first passivation layer on the substrate is not overlapping with an orthogonal projection of the resistor on the substrate; and 
	a second passivation layer, covering the first passivation layer and the resistor, wherein a portion of the second passivation layer directly contacts to the resistor such that the resistor has a second conductivity, and the first conductivity is different from the second conductivity; and 
a display medium, disposed on the driving substrate. 

11. (Cancelled)   
12. (Cancelled)  
13. (Cancelled)  
14. (original) The display apparatus as recited in claim 10, wherein a material of the first passivation layer is different from a material of the second passivation layer.  
15. (original) The display apparatus as recited in claim 10, wherein a material of the oxide semiconductor layer is selected from an indium gallium zinc oxide, an indium zinc oxide, an indium oxide, a zinc oxide, an indium titanium oxide or a zinc titanium oxide.  
16. (original) The display apparatus as recited in claim 10, wherein the display medium comprises an electrophoretic display film or an electrowetting display film.  
17. (original) The display apparatus as recited in claim 10, further comprising: a planarization layer, disposed between the driving substrate and the display medium.




1.	Claims 1, 3, 6-10, 14-17 are allowed.

2.	Regarding claims 1 and 10.

The closest art of record singly or in combination fails to teach or suggest the limitations “gate insulation layer (124, in see Applicant’s disclosure Fig. 1A, [0033]), disposed between the gate (122) and the oxide semiconductor layer (128), wherein the source (126A) and the drain (126B) are disposed on a same side of the oxide semiconductor layer, and a portion of the oxide semiconductor layer is exposed between the source and the drain; including the limitations 
a first passivation layer (140), covering a source region and a drain region of the at least one active device (120), wherein a portion of the first passivation layer (140) directly contacts to the oxide semiconductor layer such that the oxide semiconductor layer has a first conductivity (see Applicant’s disclosure [0035]), wherein an orthogonal projection of the first passivation layer on the substrate is not overlapping with an orthogonal projection of the resistor on the substrate; and 
a second passivation layer (150), covering the first passivation layer and the resistor, wherein a portion of the second passivation layer directly contacts to the resistor such that the resistor has a second conductivity, and the first conductivity is different from the second conductivity (see Applicant’s disclosure [0035-0036])” with all other limitations as recited in claim 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692